Title: To George Washington from N. G., 22 February 1791
From: N. G.
To: Washington, George



Sir
Philadelphia February 22d 1791

While you receive the Congratulations of your fellow Citizens on the Anniversary of your Birth permit one who has long Admired both your Public and private Virtues to address you as a Character under God who has been a principal Instrument of bringing about the late Glorious and Happy revolution which is justly acknowledged to exceed any thing of the kind ever recorded in the Annals of time.
   my Situation in Life forbids my appearing in Person but from my Humble Cot beg leave to present you with the inclosed performance upon the greatest and most Sublime Mystery of our Holy Religion being a short Scriptural Comment on the ever Blessed Trinity a work which engaged my attention at a time when to all Human appearance I was near the Gates of Death, if the Contents were calculated to damp your Joy or render your Happiness less complete it would be both base and ungrateful in me to exhibit it to your view on this Auspicious Day but this I am convinced is not the case for Religion never was designed to make our pleasures less.
This is proved in an Eminent manner by your Life and Conversation and by your Attachment and regard to that Church of

which you are a Member, while you shew the most shining proofs of Charity and Philanthropy towards them that Differ.
The Lord preserve your valuable Life make you happy in his Love and ever have you in his Divine keeping is the prayer of Sir your most Obedient most humble and Devoted Citizen and Servant

N.G.

